—• On reargument, order so far as appealed from modified in accordance with the memorandum filed on the original decision of this appeal, and as modified, affirmed, without costs of this appeal to any party. (See Carrock v. Amalgamated Meat Cutters and Allied Market Employees, Local 63, 266 App. Div. 1057.) Memorandum: The applicability of the recent decision (November 22, 1943) of the Supreme Court of the United States in the cases of Cafeteria *856Employees Union, Local 302 v. Angelos, and Cafeteria Employees Union, Local 302 v. Tsakires (320 U. S. 293, revg. Angelos v. Mesevich, 289 N. Y. 498, and Tsakires v. Mesevich, 289 N. Y. 507) does not clearly appear from the present record and can best be determined after a trial of the issues framed by the pleadings, and we therefore adhere to our previous decision, and we suggest that the case be tried at the February term. All concur, except Dowling, J., not voting. (The portion of the order appealed from denies defendants’ motion' to dismiss plaintiff’s complaint, or, in the- alternative, to make it more definite and certain, and grants plaintiff’s motion to restrain defendants from interfering with the business of the plaintiff pending determination of the action.) Present — Cunningham, P. J., Taylor, Dowling, McCurn and Larkin, JJ.